 

Exhibit 10.7

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 22,
2020, by and between Conversion Labs, Inc., a Delaware corporation with its
headquarters located at 800 Third Avenue, Suite 2800, New York, NY 10022 (the
“Company”), and Jeb Besser (the “Purchaser”).

 

WHEREAS, the Company wishes to sell and the Purchaser wishes to buy 4,000,000
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock” or the “Shares”) at a purchase price of $0.16 per Share or an aggregate
of $640,000 (the “Purchase Price”); and

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Purchaser hereby agree as follows:

 

1. Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby agrees to sell, assign, transfer and deliver
to Purchaser, and Purchaser hereby agrees to purchase and accept delivery from
the Company, the Shares at the Purchase Price.

 

2. Purchaser’s Representations and Warranties. Purchaser hereby acknowledges,
represents and warrants as follows (with the understanding that the Company will
rely on such representations and warranties in determining, among other matters,
the suitability of this investment for the Purchaser in order to comply with
federal and state securities laws):

 

(a) Authorization and Power. Purchaser has the requisite power and authority to
enter into and perform this Agreement and to purchase the Shares. This Agreement
has been duly executed and delivered by Purchaser and constitutes a valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with the terms hereof;

 

(b) Purchase for Own Account. This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms such
Purchaser understands that the Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities
laws. Purchaser is acquiring the Shares for Purchaser’s own account, for
investment only, and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute such Shares in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities otherwise in compliance with
applicable federal and state securities laws);

 

(c) Accredited Investor. Purchaser is an “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D promulgated by the SEC under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and has such knowledge and
experience in financial, tax and other business matters as to enable Purchaser
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Purchaser is able
to bear the economic risk of an investment in the Shares and able to afford a
complete loss of such investment;

 



   

   

 

(d) Compliance with Securities Act. Purchaser understands and agrees that the
Shares are “restricted securities”, as that term is defined in Rule 144 under
the Securities Act, and have not been registered under the Securities Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the Securities Act, and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration. Purchaser further understands that the
Offering has not been qualified or registered under any foreign or state
securities laws in reliance upon the representations made and information
furnished by the Purchaser herein and any other documents delivered by the
Purchaser in connection with this Agreement; that the Offering has not been
reviewed by the SEC or by any foreign or state securities authorities; that the
Purchaser’s rights to transfer the Shares will be restricted, which includes
restrictions against transfers unless the transfer is not in violation of the
Securities Act and applicable state securities laws (including investor
suitability standards); and that the Company may in its sole discretion require
the Purchaser to provide at Purchaser’s own expense an opinion of its counsel to
the effect that any proposed transfer is not in violation of the Securities Act
or any state securities laws;

 

(e) Legends. Purchaser understands that the Company will cause any necessary
legends to be placed upon any instruments(s) evidencing ownership of the Shares
as may be required by federal or state securities laws or deemed necessary or
desirable by the Company;

 

(f) Receipt of Information. Purchaser believes he has received all information
which he considers necessary or appropriate for deciding whether to purchase the
Shares. Purchaser further represents that he has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the Offering and the business, properties and financial condition
of the Company and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access; and

 

(g) No Market Manipulation. Purchaser and Purchaser’s affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Company’s Common Stock, to facilitate the sale or resale of the
Shares or affect the price at which the Shares may be issued or resold.

 

3. Company Representations and Warranties. The Company represents and warrants
to, and agrees with, Purchaser that:

 

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b) Authority; Enforceability. This Agreement has been duly authorized, executed
and delivered by the Company and is the valid and binding agreement of the
Company, enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity. The Company
has full corporate power and authority necessary to enter into and deliver this
Agreement and to perform its obligations thereunder;

 

(d) SEC Filings; Financial Statements; Absence of Undisclosed Liabilities.

 

(i) SEC Filings. The Company has filed with the SEC all registration statements,
prospectuses, reports, schedules, forms, statements and other documents
(including exhibits and all other information incorporated by reference)
required to be filed or furnished by it (the “Company SEC Documents”) and such
Company SEC Documents when filed were true, correct and complete in all material
respects. As of their respective filing dates (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Company SEC Documents complied in
all material respects with the applicable requirements of the Sarbanes-Oxley Act
of 2002 (including the rules and regulations promulgated thereunder) and the
Exchange Act, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Documents and did not, at the time it was filed (or, if
amended, at the time (and taking into account the content) of such amendment),to
the knowledge of the Company, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. As of the date hereof, none of the Company
SEC Documents is the subject of ongoing SEC review, outstanding SEC comment or
outstanding SEC investigation;

 



   

   

 

(ii) Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all
material respects the consolidated financial position of the Company at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by GAAP and the applicable rules and regulations of the
SEC;

 

(iii) No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liability, indebtedness or obligation of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise, and whether or
not required to be recorded or reflected on a balance sheet under GAAP)
(“Liability”) except for Liabilities that (a) are reflected or recorded on the
Company’s most recent balance sheet included in the Company SEC Documents
(including in the notes thereto but only to the extent it is reasonably apparent
that the disclosure in such notes is of a Liability required to be reflected on
a balance sheet prepared in accordance with GAAP) contained in the Company SEC
Documents or (b) are current Liabilities (within the meaning of GAAP) which were
incurred since the date of such balance sheet in the ordinary course of business
consistent with past practice;

 

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of this Agreement and
compliance and performance by the Company of its obligations hereunder,
including, without limitation, the issuance of Shares and sale of the Shares;

 

(h) Litigation. There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or investigation before or by any court,
governmental agency or body having jurisdiction over the Company including,
without limitation, any such that would affect the execution by the Company or
the complete and timely performance by the Company of its obligations under this
Agreement. The Company has not, since October 16, 2017, been a party to any
material litigation, arbitration or other proceeding, other than what has been
previously disclosed by the Company in the Company SEC Documents;

 

(i) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended; 

 

4. Other Agreements of the Parties.

 

  (a) Piggyback Registration. If, after the sale of the Shares and until the
third (3rd) anniversary thereof, the Company shall determine to register for
sale for cash any of its Common Stock, for its own account or for the account of
others (other than the Purchaser), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8 (or its then equivalent form) or any
of their family members (including a registration on Form S-8 (or its then
equivalent form)), (ii) a registration relating solely to a Securities Act Rule
145 transaction or a registration on Form S-4 (or its then equivalent form) in
connection with a merger, acquisition, divestiture, reorganization or similar
event, or (iii) a transaction relating solely to the sale of debt or convertible
debt instruments, then the Company shall promptly give to Purchaser written
notice thereof (and in no event shall such notice be given less than twenty (20)
calendar days prior to the filing of such registration statement), and shall,
subject to any limitations imposed by an underwriter, if the registration
relates to an underwritten public offering, include as a piggyback registration
all of the Shares issued to Purchaser hereunder, including, if applicable,
pursuant to Section 4(b) below, which are specified in a written request
delivered by Purchaser within ten (10) calendar days after delivery to Purchaser
of such written notice from the Company. However, the Company may, without the
consent of Purchaser, withdraw such registration statement prior to it becoming
effective if the Company has elected to abandon the proposal to register the
securities proposed to be registered thereby. The right contained in this
paragraph may be exercised by each Purchaser only with respect to two (2)
qualifying registrations.

 



   

   

 

  (b) Damages from Failure to Achieve Up-Listing. The Company intends to up-list
its Common Stock to NASDAQ, the NYSE (which for purposes of this Agreement
includes NYSE-AMEX) or a comparable major stock exchange on or before December
31,2020. If the Company fails to do so, the Company shall issue 600,000
additional Shares to Purchaser without any requirement that Purchaser provide
additional compensation.

 

5. Broker’s Commission/Finder’s Fee. The Company has not incurred any obligation
for any finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.

 

6. Covenants Regarding Indemnification. Each party hereto agrees to indemnify,
hold harmless, reimburse and defend the other party and the other party’s
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, as applicable, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the indemnified party or any such
person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

7. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, e-mail or facsimile, addressed as set forth on the
signature pages hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by e-mail or facsimile, with accurate confirmation
generated by the transmitting machine, at the address or number designated on
the signature page hereto (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

(b) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(c) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 



   

   

 

(d) Severability. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(e) Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

(f) Confidentiality. The Purchaser covenants and agrees that he will keep
confidential and will not disclose or divulge any confidential or proprietary
information that Purchaser may obtain from the Company pursuant to financial
statements, reports, and other materials submitted by the Company to Purchaser
in connection with this Offering or as a result of discussions with or inquiry
made to the Company, unless such information is known, or until such information
becomes known, to the public through no action by the Purchaser; provided,
however, that Purchaser may disclose such information to its attorneys,
accountants, consultants, and other professionals to the extent necessary in
connection with his investment in the Company so long as any such professional
to whom such information is disclosed is made aware of the Purchaser’s
obligations hereunder and such professional agrees to be likewise bound as
though such professional were a party hereto.

 

(g) Entire Agreement. This Securities Purchase Agreement contains the entire
understanding of the parties in respect of its subject matter and supersedes all
prior agreements and understandings between or among the parties with respect to
such subject matter.

 

(h) Amendment; Waiver. This Securities Purchase Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by both parties. No failure to exercise and no delay in exercising, any
right, power or privilege under this Securities Purchase Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Securities Purchase Agreement are
in addition to all other rights and remedies, at law or equity, that they may
have against each other.

 

[signature page follows]

 

   

   

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

 

Subscription Amount: US$640,000

 

Amount of Shares to be Issued: 4,000,000

 

AMOUNT INVESTED TO BE SENT VIA:[  ] Check (enclosed) [  ] Wire

 

Name in Which Shares Should Be Issued:  

 

  Name of Purchaser:           Taxpayer ID Number:                          OR  
        Social Security Number:  

 

Address Information:

 

The address should be the Purchaser ’s primary legal residence.

 

      Legal Address                 City, State, and Zip Code    

 

AGREED AND SUBSCRIBED   ACCEPTED BY CONVERSION LABS, INC.           This ___ day
of _________, 2020   This ___ day of _______, 2020                 By:   Name:  
Name: Justin Schreiber       Title: Chief Executive Officer

 

   



